In The

                            Court of Appeals

                 Ninth District of Texas at Beaumont

                            __________________

                           NO. 09-22-00171-CV
                            __________________

                IN THE INTEREST OF H.M.R.J.
__________________________________________________________________

           On Appeal from the County Court at Law
                     Orange County, Texas
                   Trial Cause No. C210006-D
__________________________________________________________________

                      MEMORANDUM OPINION

     Following a bench trial, the trial court found: (1) that Mother

endangered H.M.R.J., her then fifteen-month-old daughter and the

subject of this suit; (2) that Mother failed to comply with the trial court’s

order specifying the actions Mother was required to take before the trial

court would require the [Department] to return the child to Mother; and

(3) that terminating Mother’s parent-child relationship with H.M.R.J. is

in H.M.R.J.’s best interest. 1 Relying on these findings, the trial court




     1Tex.   Fam. Code Ann. § 161.001(b)(1)(E), (O), (b)(2).
                                   1
signed a judgment terminating Mother’s relationship with H.M.R.J.2

Mother timely appealed from the judgment. In three issues, Mother

argues the evidence is insufficient to support the trial court’s findings

terminating her relationship with H.M.R.J., whom we will call Sara in

the appeal. 3 But we conclude the evidence is legally and factually

sufficient to support the trial court’s findings for the reasons explained

below. So we will affirm.

                             Background

     Before addressing Mother’s arguments as she presents them in her

brief, we discuss the background that led to the Department filing the

case and the trial. In our discussion, however, the evidence is presented

in the light favoring the trial court’s findings. 4 To begin, we start with

the Department’s suit to terminate Mother’s parent-child relationship


     2The   trial court also terminated Father’s parent-child relationship
with H.M.R.J. after Father signed an affidavit of relinquishment. Father
did not appeal from the trial court’s order.
      3We use pseudonyms for the names of the minor and members of

her family to protect Sara’s identity. Tex. R. App. P. 9.8 (allowing courts
to protect the identities of minors in parental-rights termination cases).
We further note the Department sued Father in this suit, and the trial
court terminated his relationship with Sara. Father, however, did not
appeal.
      4In re J.O.A., 283 S.W.3d 336, 344-45 (Tex. 2009) (citing In re J.F.C.,

96 S.W.3d 256, 266 (Tex. 2002)).
                                     2
with Sara, filed in January 2021. The petition is supported by an affidavit

signed by Kaitlin Clark, an investigator employed by the Department.

Clark’s affidavit states that the day after Sara was born, the Department

received a report alleging Mother was neglectful in supervising Sara.

     In her affidavit, Clark describes that Mother and Father have an

extensive history with the Department, which dates to 2013. When the

Department sued and asked the court to place Sara in its custody, Mother

had already been involved with the Department in cases arising from her

neglectful care of her first three children. These earlier cases were

resolved in 2018, when Mother signed affidavits and voluntarily

relinquished her parental rights to these children when the trial court

signed orders terminating Mother’s rights to them. When the trial court

terminated Mother’s rights to her other children in 2018, Mother’s other

children were then ten, four, and one-year old. That said, evidence of how

Mother cared for her first three children is evidence the trial court heard

and could consider as relevant to how Mother would care for Sara if Sara

were to be returned to her should Mother’s past patterns of conduct

continue.




                                    3
      Mother’s history of neglect caring for her children is tied to her

history with issues involving her mental health combined with a history

of her use of illicit drugs. Clark’s affidavit revealed that when the

Department learned of Sara’s birth, it was aware of Mother’s pre-existing

history tied to her use of synthetic marijuana, negligent supervision of

her other children, and her failure to provide her other children a

suitable, safe place to live.

      Based on the allegations in the Department petition and Clark’s

supporting affidavit, the trial court named the Department as Sara’s

temporary managing conservator. When the hospital discharged Sara,

the Department placed her in foster care. In a subsequent adversarial

hearing, the trial court ordered Mother to comply with the requirements

of a family service plan. Under the plan, the Department’s initial goal

was to reunite Sara with her mother. The initial plan the Department

filed with the trial court—a plan dated February 2021—required Mother

to complete several tasks. Among other requirements, the tasks the trial

court ordered Mother to complete included: (1) maintaining a safe, stable,

and appropriate home environment free from illegal drugs and violence,

(2) attending and completing a drug and alcohol assessment, (3)


                                    4
submitting to alcohol and drug assessments, and (4) participating in and

completing a mental health assessment to address her mental health. By

May 2021, however, the Department changed the primary goal of the

family service plan from family reunification to unrelated adoption.

     The trial court called the case to trial in May 2022. Nine witnesses

testified in the trial: (1) Mother; (2) the Department’s investigator,

Kaitlin Clark; (3) a psychologist, Dr. Nisha Amin; (4) a Child Protective

Services caseworker assigned to Sara’s case between September 2021

and December 2021, Randi Frazee; (5) a licensed professional counselor

who saw Mother in counseling, Ann Williams; (6) the Child Protective

Services caseworker assigned to Sara’s case as of April 2021, Beth Green;

(7) the CASA volunteer in Sara’s case, who testified that, in her opinion,

it was in Sara’s best interest for the court to terminate Mother’s and

Father’s parental rights; (8) one of Sara’s foster parents, who described

Sara’s medical problems, how those problems were being addressed while

Sara was in foster care, what a typical day of Sara’s life was like in the

foster home, and that Sara’s foster parents wanted the trial court to

terminate Mother’s and Father’s rights so they could adopt Sara; and (9)

Sara’s other foster parent, who gave similar testimony.


                                    5
     In general, the evidence in the trial shows that around 30 weeks

into Mother’s pregnancy, or about seven weeks before Sara was fully

developed, Sara was born. At birth, Sara weighed less than 3 pounds.

Sara couldn’t breathe or feed without assistance when she was born.

Along with those problems, Sara was diagnosed with having a hole in her

heart. Sara remained hospitalized for two months before she was

discharged.

     In January 2021, the Department sued Mother and Father and

asked the trial court to remove Sara from her parents’ custody and name

the Department as Sara’s temporary sole managing conservator. In the

suit, the Department sought to reunify Sara with her parents. But the

Department also alleged that if reunification was not possible, it

requested that the court terminate Sarah’s relationship with her parents.

     The affidavit Clark signed to support the Department’s petition for

removal was admitted without objection in the trial. Her affidavit

includes evidence addressing deficiencies in Mother’s ability to properly

supervise and provide Sara with a safe home. For instance, Clark’s

affidavit reveals that between 2013 and 2016, the Department required

Mother to complete services with the Department to improve her


                                   6
parenting skills on three separate occasions after the Department

determined that Mother’s use of synthetic marijuana combined with the

conditions Mother and her children were living in were dangerous to

Mother’s first three children, yet Mother didn’t correct these problems,

and instead she chose to voluntarily relinquish her rights. Clark’s

affidavit shows that Mother attended family-based-safety programs in

2015 and 2016. Still, even after attending these classes and completing

these programs, Mother’s first two children—both girls, one age six and

the other not yet three-years old—were found beside a feeder road next

to an interstate highway without an adult. Clark’s affidavit goes on to

state that in 2017, these same two children told an adult that Father

(who is the stepfather to Mother’s first two children) had sexually abused

them. They also claimed that Mother knew they were being abused. So

in 2017, the Department filed suit to terminate Mother’s parental rights

to these two girls, their biological father’s rights to them, and then later

filed a suit to terminate Mother’s parental rights to Mother’s and Father’s

son, who in 2017 when the suit was filed was not yet one year old. As

previously mentioned, Mother resolved these cases by signing affidavits




                                     7
voluntarily relinquishing her rights. Father resolved the case involving

his son by signing an affidavit voluntarily relinquishing his rights.

     The trial court also heard testimony that shortly after Sara was

born, Mother told an investigator in a meeting that Mother “denied any

drug use.” Mother also told the investigator she spoke to that she was not

currently being treated for any conditions related to her mental health,

and that she had discontinued medications she used for the mental

condition after learning she was pregnant. But that was not the only

evidence admitted in the trial relevant to whether Mother used drugs

while pregnant with Sara. The trial court saw a report during the trial

that in June 2021, Mother told a psychologist she had abused “drugs for

eleven years on and off[,] but stated she has been sober for one year as of

May 28, 2020.” Mother told the same psychologist she was diagnosed by

a mental health professional she saw when she was sixteen “with bipolar

disorder, schizophrenia, depression and anxiety[,]” but “[s]he has not

seen one since.” The report was admitted into evidence during the trial.

     Given Mother’s history with the Department, the Department

asked Mother to submit to further drug testing. Drug screens performed

on hair and urine samples Mother submitted in response to the


                                    8
Department’s request were negative. Still, the Department questioned

whether Mother was still using synthetic marijuana because it is difficult

according to the Department’s investigators to detect synthetic

marijuana on tests. The Department’s investigators also continued to

question Mother’s ability to safely care for a child given her history with

the Department.

     As for Mother’s home, Mother told the investigator she spoke to at

the hospital that the house where she planned to take Sara was “not

ready, as there is no electrical wiring in the home.” In January 2021,

Clark went to Mother’s home to assess its condition. At trial, Clark

described what she discovered:

     There was a lack of electricity and plumbing in the home.
     There were soft spots on the floor where I was told not to walk
     for fear of falling through the floor. There w[ere] choking
     hazards throughout the home; uncleanliness. There was a
     large dog in the home. There was garbage in areas where
     garbage should not be. There were a multitude of safety
     concerns in the home.

Clark took photographs, and the photos were admitted into evidence in

the trial. According to Clark, the conditions she found in Mother’s home

in the inspection were like those the Department found when the




                                    9
Department had investigated Mother’s other cases, cases that ended with

orders terminating Mother’s parental rights to her other children.

     The trial court also heard evidence that were Sara to be returned

to Mother’s custody, Father (who had been accused by Mother’s first two

children of sexual abuse) might have access to Sara, as Mother and

Father were still married. Mother denied that she and Father still had a

relationship, but she didn’t deny they were still married. She explained

she had not gotten a divorce because she didn’t have money to get one.

Beth Green—a Child Protective Services caseworker who worked on

Sara’s case for about three months—testified that Mother doesn’t “seem

to understand the concern” created by the choices Mother has made more

than once to live with men who have a history of sexually abusing

children.

     The trial court also considered the reports and the testimony of

several expert witnesses in the trial. Dr. Amin, a psychologist, was the

Department’s primary expert. She testified that she assessed Mother in

2015 after the Department took Mother’s children into custody from her

that year. The trial court admitted Dr. Amin’s 2015 report into evidence

during the trial. In 2015, Dr. Amin’s diagnostic impressions of Mother


                                  10
included bipolar I disorder, attention-deficit/hyperactivity disorder,

generalized anxiety disorder, substance use disorder (severe in remission

as self-reported), alcohol use disorder (moderate in remission as self-

reported), cannabis use disorder (severe in remission as self-reported),

and dependent personality disorder with schizoid personality features.

In her 2015 report, Dr. Amin recommended that Mother “will need to

ascertain a sponsor and develop a structured regimen which will foster a

sober lifestyle through further education and counseling.” The report also

notes that Mother “admittedly has not been consistent with treatment in

the past (and admittedly would not have sought out the treatment on her

accord, given her self-medication through drug and alcohol abuse) and

therefore on-going psychiatric treatment will be crucial.” Dr. Amin

recommended “psychopharmacological intervention[,]” and she noted

Mother “has a limited understanding of how drug and alcohol abuse

impacts children and the family system short and long-term[.]”

     During the trial, Dr. Amin explained she reviewed her report and

the report of Dr. Meier. Dr. Amin testified she didn’t find “much of an

inconsistency” between the findings she included in the 2015 report and

what Dr. Meir included in the report he prepared after he saw and


                                   11
evaluated Mother in 2021. And Dr. Amin testified that, based on her 2015

and his 2021 report, it didn’t appear that Mother, between 2015 and

2021, had adequately addressed the mental health issues she had

identified in her 2015 report. According to Dr. Amin, that’s because

“Mother doesn’t recognize her own mental health problems, so she

ha[s]n’t seen a psychiatrist.” And Dr. Amin explained that if Mother’s

past patterns of behavior remain constant and continue to prevent her

from addressing her psychological issues, a problem exists with Mother’s

“ability to be an effective parent.” Relying on what Mother reported to

Dr. Meier about when she quit using drugs, Dr. Amin testified that

Mother used illicit drugs when she was pregnant with Sara. According to

Dr. Amin, Mother’s use of drugs in the pregnancy “endangered the

physical or emotional wellbeing of that child.” Dr. Amin also testified she

doesn’t believe Mother has the ability to effectively parent Sara to age

18.

      Dr. Robert Meier, a psychologist who evaluated Mother in June

2021, didn’t testify in the trial. The Department, however, offered and

the trial court admitted Dr. Meier’s six-page report of the psychological

evaluation he prepared after seeing and testing Mother in 2021. Dr.


                                    12
Meier’s report reflects Mother told him she has a history of “abusing

drugs for eleven years on and off[,]” but that “she has been sober for one

year as of May 28, 2020.” Based on Mother’s history, Dr. Meier reported

that Mother has a history of using marijuana, synthetic marijuana, and

amphetamines. Mother also told Dr. Meier that when she was sixteen,

she saw a mental health professional, who diagnosed her with “bipolar

disorder, schizophrenia, depression and anxiety.” However, she also told

Dr. Meier she had not seen another mental health professional since she

was sixteen. Dr. Meier diagnosed Mother with obsessive compulsive

disorder and anxiety, with considerations that include somatization

disorder, somatic pain disorder, hypochondriasis, dissociative disorder,

and personality disorder. He recommended that Mother be referred to a

psychiatrist and evaluated for psychotropic medications.

     Georgia Williams, a licensed professional counselor who saw

Mother several times between June and September 2021, also testified

in the trial. Williams testified that Mother told her that her drug of choice

was synthetic marijuana, but she also told her that she had “used meth

for the prior year.” According to what Mother to Williams, Father in the

summer of 2021 was “living on the street and still using drugs[.]” And


                                     13
even though Williams reported that Mother was attending substance

abuse meetings online, Williams testified that Mother minimized her

addiction in their meetings, as Mother “seemed to just not understand

the seriousness of [ ] staying clean.” Williams said that when she last saw

Mother in September 2021, Mother had still not gotten a sponsor in her

drug support group. Williams explained Mother didn’t demonstrate a

seriousness about her addiction when she was in counseling, nor did

Mother exhibit an ability to maintain a stable job.

     The CASA assigned to Sara’s case testified she didn’t think Sara’s

current living arrangements with her foster parents “could get any

better.” The CASA further testified it wasn’t in Sara’s best interest to

remove Sara from her foster home. And the CASA testified no concerns

existed about the foster home based on the CASA’s visits there, as Sara

is “getting everything she needs” in the home.

     The CASA also described what she saw when she went to Mother’s

home in December 2021. According to the CASA, she “was bitten by flees

upon arriving there.” In the room where Sara was to live, the CASA said,

“there was a rat situation, so [Mother] just closed the door because she

couldn’t seem to get rid of it.” The CASA testified you could see through


                                    14
the vent on the floor “down to the ground” in the bedroom where Mother

said Sara would live. The CASA also described concerns with the flooring

in the bedroom, explaining she was concerned with its condition because

it looked as if “there was something crawling through it.” The CASA

testified that in April 2022, she made an unannounced visit to Mother’s

home to “see how [Mother] lives on a regular basis.” Mother was not

home. But the CASA testified the outside of the home showed “a lot of

deterioration[.]” There were bags of trash stored under the house,

insulation hanging from the house on both sides, a broken window, and

grass around the house growing up to three feet high. The CASA sent

Mother a text, explaining she was waiting for her. The CASA testified

she waited for Mother for hours, but Mother didn’t come home before the

CASA gave up.

     Mother is the only witness her attorney called to present Mother’s

defense. When she testified, she denied using drugs while she was

pregnant with Sara. She said this case is different than the ones

involving her other children because unlike what she did then, she “bent

over backwards to complete [her] services” this time and had done all she

could financially and physically do to fix her home to provide Sara an


                                   15
appropriate place to live. Mother testified the utility services are now

hooked up to her home. She said she has had electrical power there since

April 2021. Mother also denied she was planning to bring Sara home from

the hospital to the home inspected by the Department and the CASA.

Instead, she said she was planning to take Sara to her mother and her

grandmother’s home, a home she described as a “stone throw away from

[her] home.” Mother was cross-examined about her plans for Sara if the

court returned Sara to her. Mother responded:

     A.   My daily plan for my daughter? What, wake up in the
     morning, have breakfast, or I mean?
     Q. . . . So what is your daily plan for her? Have you thought
     about it? What is it?
     A.   For her to be a kid.

Then when Mother’s attorney asked her what her daily plan for Sara was

throughout the day, she said:

     A.     Wake up in the morning, of course early because I wake
     up early every day; breakfast, and if she’s in daycare take her
     to daycare, but if she’s not in daycare we would play for a little
     bit. If she’s not walking yet, maybe teach her how to walk a
     little bit and work on that. I like to read to her because she
     likes to sit there and help me turn the pages, which is the most
     adorable thing ever. Maybe nap time, wake up and have a
     snack, or maybe even a snack before nap time; depends on
     how cranky she is. And then when she gets up, do it all over
     again. Bath time and bed.



                                    16
     Mother also addressed the progress she said she had made handling

her addiction since Sara’s birth. She claimed that recently, she had

obtained a sponsor in her Narcotics Anonymous group. Mother also

claimed to have recently seen a psychiatrist. But Mother didn’t say whom

the psychiatrist she saw was, and she didn’t introduce the psychiatrist’s

records or the psychiatrist’s bill as evidence in the trial. According to

Mother, the psychiatrist did not prescribe any medications in the visit. 5

     Mother also testified that several months before the trial, she

obtained counseling with another licensed professional counselor,

Virginia Manning. Mother testified that Manning “made [her] see what

I was doing wrong and helped me fix myself so I can be a better person

for my daughter.” The Department offered and the trial court admitted

Manning’s records into evidence in the trial. They show Mother saw

Manning six times, ending in February 2022. According to Manning’s last

report, Mother made “progress on treatment plan goals and objectives[,]”

which were (1) stabilizing and reducing presenting symptoms, (2)

improving symptoms of depression, stress, and anxiety, (3) reducing




     5Mother also didn’t put any medical records into evidence, including

the records of a psychiatrist or any pharmacies.
                                    17
unhealthy interpersonal relationships, and (4) developing healthy

decision-making skills. Mother testified she had completed parenting

classes and attended virtual Narcotics Anonymous and Alcoholics

Anonymous meetings, describing them as positive. That said, Mother

testified she was still working on her first step of a twelve-step recovery

program in Narcotics Anonymous, which Mother described as the step

that involved realizing “why you were an addict and how.”

     Mother described the jobs she’s held since Sara was born and how

she has managed to pay her bills. According to Mother, she has been

current on her bills for the past year. 6 All of the jobs Mother described

were short term. Mother worked cleaning houses, as a delivery driver,

and at call centers. Mother also testified she makes money by selling her

plasma as much as two times a week.

     Mother described her decision-making skills as better now than

when Sara was born. She explained she would be willing to complete

more services with Manning, should the court consider a monitored

return in lieu of terminating her right to Sara. Mother testified she now




     6Mother  didn’t produce any documents to support her testimony
that she had been employed.
                                 18
has a sense of self-respect, which she didn’t have before she went to

counseling. Mother explained:

     It’s things that I didn’t ever really pay attention to before, but
     in my defense[,] I was in a very bad addiction when I picked
     my paramours before, and that was just - - My relationships
     were devastating because I didn’t pay attention. I didn’t have
     self-worth back then, self-respect.

     When the trial ended, the trial court terminated Mother’s parent-

child relationship with Sara. In relevant part, the trial court found in its

order terminating Mother’s rights found (1) that Mother engaged in

conduct or knowingly placed Sara with persons who engaged in conduct

which endangered her physical or emotional well-being, and (2) that

Mother failed to comply with the provisions of her court ordered family

service plan. 7 The trial court also found that terminating Mother’s

parental rights to Sara is in Sara’s best interest. 8 Mother timely

appealed.




     7See  Tex. Fam. Code Ann. § 161.001(b)(1)(E), (O). As previously
mentioned, Father’s parental rights to Sara were terminated in the same
order.
     8Id. § 161.001(b)(2).

                                  19
                           Standard of Review

      A trial court’s findings terminating the parent-child relationship

must be supported by clear and convincing evidence. 9 To be clear and

convincing, the evidence “must produce in the mind of the trier of fact a

firm belief or conviction as to the truth of the allegations sought to be

established.” 10

      In conducting a legal sufficiency review, we consider the evidence

in the light most favorable to the finding, indulging every inference that

would support it, while disregarding all evidence a reasonable factfinder

could reject. 11 And we sustain the challenge only if the factfinder could

not form a firm belief or conviction about the truth of the allegation.12 In

contrast, when reviewing a factual sufficiency challenge, we consider and

weigh all the evidence, including disputed and conflicting evidence.13 And

we set aside the finding only if “the disputed evidence that a reasonable

factfinder could not have credited in favor of the finding is so significant




      9Id. § 161.001(b).
      10Id. § 101.007; see also In re J.L., 163 S.W.3d 79, 84 (Tex. 2005)
(cleaned up).
      11In re J.F.C., 96 S.W.3d at 266.
      12Id.
      13In re J.O.A., 283 S.W.3d at 345.

                                    20
that a factfinder could not reasonably have formed a firm belief or

conviction” about the truth of the allegation. 14

      In cases tried to the bench, the trial court, acting as the factfinder,

decides which witnesses were credible, how to weigh their testimony, and

resolves any inconsistencies or conflicts in the testimony. 15 Here, the trial

court found Mother endangered Sara, as it relied in part on subsection E

to terminate Mother’s parent-child relationship in its order. Since

proving a parent incurred a subsection E finding in a prior suit to

terminate the parent-child relationship of another child would authorize

a trial court to terminate a parent’s rights to other children in other suits

without requiring further proof, we review the trial court’s subsection E

finding before reaching Mother’s argument that the evidence is

insufficient to support the trial court’s finding that she failed to comply

with the requirements of her to court-ordered family service plan. 16 That

said, in our review, “[a]ll evidentiary standards, including clear and




      14J.F.C.,96 S.W.3d at 267.
      15Inthe Int. of D.P., No. 09-22-00048-CV, 2022 Tex. App. LEXIS
5279, at *24 (Tex. App.—Beaumont July 28, 2022, pet. denied).
     16See In the Int. of N.G., 577 S.W.3d 230, 235-236 (Tex. 2019) (per

curiam).
                                    21
convincing evidence, recognize the         relevance of circumstantial

evidence.” 17

                                Analysis

      In issue one, Mother argues the evidence is legally and factually

insufficient to support the trial court’s “conduct endangerment” findings.

Under subsection E, the Department had the burden to prove, by clear

and convincing evidence, that Mother engaged in conduct or knowingly

placed Sara with persons who engaged in conduct that endangered her

physical or emotional well-being. 18 Under E, the term endanger means

“expose to loss or injury; to jeopardize.” 19 Generally, a parent who

subjects a child to a life of uncertainty and instability has engaged in

conduct that endangers their child’s physical and emotional well-being.20

That said, proof of endangerment requires “more than a threat of

metaphysical injury or the possible ill effects of a less-than-ideal family

environment[,]” yet “it is not necessary that the conduct be directed at




         re Lipsky, 460 S.W.3d 579, 589 (Tex. 2015).
      17In
      18SeeTex. Fam. Code Ann. § 161.001(b)(1)(E).
     19In re J.F.-G., 627 S.W.3d 304, 312 (Tex. 2021) (quoting

“endanger,” WEBSTER’S NEW TWENTIETH CENTURY DICTIONARY OF THE
ENGLISH LANGUAGE 599 (1976)).
     20See In re J.O.A., 283 S.W.3d at 345 n.4.

                                  22
the child or that the child actually suffers an injury.”21 Rather,

endangering a child based on a parent’s conduct means “to expose a child

to loss or injury or to jeopardize a child’s emotional or physical health.”22

And the parent’s endangering conduct need not occur in the child’s

presence, so conduct relevant to a factfinder’s decision may include

conduct the parent directed at another child, whether that conduct

occurred before or after the child the subject of the Department suit was

born. 23 Generally, from evidence of a parent’s past conduct showing the

parent subject a child to a life of uncertainty and instability, a factfinder

may infer that the parent will continue to engage in the conduct and the

same conduct will endanger another child’s physical and emotional safety

and well-being.24

     Here, the evidence shows Mother has a decade-long history of

abusing illegal substances, substances that range from meth to




     21Tex.   Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex.
1987).
     22In re M.C., 917 S.W.2d 268, 269 (Tex. 1996).
     23See J.O.A., 283 S.W.3d at 345; In the Int. of B.P., No. 09-22-00031-
CV, 2022 Tex. App. LEXIS 4277, at *25 (Tex. App.—Beaumont June 23,
2022, no pet. h.).
     24J.O.A., 283 S.W.3d at 345 n.4; In the Int. of D.P., 2022 Tex. App.

LEXIS 5279, at *25.
                                   23
marijuana and to synthetic marijuana. To be sure, Mother claimed to

have gained control of her addiction in the months leading up to the trial.

And to Mother’s credit, the drug tests the Department obtained during

the pendency of the suit involving Sara were negative. Yet while Mother

denied using illegal drugs while pregnant with Sara, the record contains

evidence to the contrary. Specifically, based on the history Mother gave

to Dr. Meier, Mother dated her sobriety as beginning on May 28, 2020.

Dr. Amin relied on that report to infer that Mother had used drugs for a

short period after she became pregnant. 25 As the factfinder in the trial,

the trial court had the right to “believe one witness and disbelieve others”

in resolving the conflicts in the testimony. 26

     To be sure, regardless of Mother’s use of drugs during Sara’s

pregnancy, Mother in her own words described her past use of drugs as

a “very bad addiction.” Mother acknowledged she only recently became

aware of the seriousness of how her addiction was affecting her ability to

parent a child, explaining Virginia Manning opened her eyes to the


     25The evidence before the trial court
                                         shows Sara was born when she
was 30-weeks old, so there is an eight-day period after Mother became
pregnant during which the trial court could have inferred that Mother
was using her drug of choice, synthetic marijuana.
     26McGalliard v. Kuhlmann, 722 S.W.2d 694, 697 (Tex. 1986).

                                   24
seriousness of her problem in counseling despite the evidence she has

seen health-care professionals for drug-related problems who have told

her to take her addiction seriously since at least 2015.

     In deciding whether Mother engaged in a deliberate course of

conduct that endangered Sara, the trial court was not required to ignore

Mother’s decade-long history of using drugs. As the factfinder, the trial

court was not required to believe Mother’s testimony suggesting she has

recently gained control over her addiction. Instead, from the evidence

admitted in the trial, the trial court could reasonably form a firm belief

or conviction that Mother’s underlying mental health issues and her

addiction with illegal drugs created a condition that endangered Sara if

the court returned Sara to Mother’s care. And it was reasonable for the

trial court to infer that the stress and anxiety underlying Mother’s

addiction would be aggravated should Mother be faced with the added

stress and financial burden of raising a child. Given the relatively short

duration of Mother’s claim of sobriety when compared to Mother’s history

of drug abuse, her admitted addiction, and the lack of evidence that

Mother successfully completed a drug rehabilitation program, the trial

court could have reasonably formed a firm belief or conviction that


                                   25
Mother’s use of illegal substances was a condition that endangered Sara

and that it justified granting the Department’s request to terminate

Mother’s parental rights. 27

     We conclude the evidence allowed the trial court, acting reasonably,

to form a firm conviction or belief that Mother’s drug addiction creates a

condition that endangers Sara’s physical and emotional well-being.28 We

overrule Mother’s first issue. 29

                           Best-Interest Finding

     In issue three, Mother argues the evidence admitted in the trial is

legally and factually insufficient to support the trial court’s best-interest

finding. 30 With respect to the child’s best interest, there is a “strong

presumption that the best interest of a child is served by keeping the




     27See  In re J.O.A. 283 S.W.3d at 346; In the Int. of J.O., No. 09-16-
00485-CV, 2017 Tex. App. LEXIS 5011, at *5-6 (Tex. App.—Beaumont
June 1, 2017, pet. denied) (mem. op.).
      28Id.
      29Because we have found the evidence sufficient to support the

subsection E finding, we need not address Mother’s second issue, which
challenges the trial court’s finding that Mother failed to comply with the
requirements of her court-ordered, family service plan. See Tex. R. App.
P. 47.1.
      30Tex. Fam. Code Ann. § 161.001(b)(2).

                                     26
child with the parent.” 31 But it is equally presumed that “the prompt and

permanent placement of the child in a safe environment is . . . in the

child’s best interest.” 32 In reviewing a trial court’s best-interest finding,

we consider the nine non-exhaustive factors identified in Holley v.

Adams. 33

     In a best-interest analysis, courts focus on the best interest of the

child, not the best interest of the parent. 34 Often, the evidence supporting

the grounds the Department relied on to terminate a parent’s rights

under section 161.001(b)(1) is also evidence that may support a trial


     31In  re R.R., 209 S.W.3d 112, 116 (Tex. 2006); see Tex. Fam. Code
Ann. § 153.131(b).
      32Tex. Fam. Code Ann. § 263.307(a).
      33In Holley, the Texas Supreme Court applied these factors when

reviewing a best-interest finding:
      • the child’s desires;
      • the child’s emotional and physical needs, now and in the future;
      • the emotional and physical danger to the child, now and in the
future;
      • the parenting abilities of the parties seeking custody;
      • the programs available to assist the parties seeking custody;
      • the plans for the child by the parties seeking custody;
      • the stability of the home or the proposed placement;
      • the parent’s acts or omissions that reveal the existing parent-
      child relationship is improper; and
      • any excuse for the parent’s acts or omission
      Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976).
      34Dupree v. Tex. Dep’t of Protective & Regulatory Servs., 907 S.W.2d

81, 86 (Tex. App.—Dallas 1995, no writ).
                                     27
court’s best-interest finding. 35 Thus, the Department need not

necessarily present evidence on each Holley factor, and the absence of

evidence on one or more factors does not prevent the factfinder from

forming a strong conviction that terminating the parent-child

relationship is in the child’s best interest, particularly when the evidence

shows the parent engaged in conduct that endangered the child. 36

     The trial court heard testimony that Sara is thriving in her foster

home. She has foster parents who are meeting her physical and her

emotional needs. The foster parents testified they want to adopt Sara.

The Department’s witnesses, the CASA, and the foster parents’

testimony all supports the trial court’s finding that terminating Mother’s

parental rights is in Sara’s best interest since terminating Mother’s

relationship offers Sara a prompt and permanent placement in a safe

home with parents capable of taking care of her needs.

     Mother asked the trial court to return Sara to her on a monitored

basis as an option to terminating her parental rights. Mother testified

she is sober, no longer has a boyfriend since she and Father split up, is




     35In re E.C.R., 402 S.W.3d 239, 249 (Tex. 2013).
     36In re C.H., 89 S.W.3d 17, 27 (Tex. 2002).

                                   28
planning to divorce Father, and is capable of providing Sara with a safe

and stable home. Mother also testified that when she was working, her

grandmother could help her with Sara, should she need assistance. Yet

the grandmother didn’t testify in the trial, so Mother was essentially

asking the trial court to take her word for it that the grandmother was

both willing and capable of helping her raise a child. On the other hand,

Mother admitted she didn’t know the names of the doctors who were

treating Sara for the variety of medical issues that are related to Sara’s

being born premature. The trial court also heard testimony that Mother

has delayed getting surgery care for a medical problem of her own and

testimony questioning whether Mother would take Sara to the various

out-of-town health-care providers she currently sees.

     A parent’s past conduct is relevant to a trial court’s decision about

what is in a child’s best interest. 37 As already discussed, the trial court

heard evidence that Mother had drug abuse and mental health issues

that continued even after she gave up her first three children and was

counseled about the seriousness of her addiction. Given Mother’s

historical use of illegal drugs when compared to the length of time Mother


     37Id.   at 27-28.
                                    29
admitted she gained the awareness that her problem was serious, the

trial court could reasonably infer that even if now in temporary remission

Mother’s addiction creates a condition that makes terminating Mother’s

parental rights so that Sara may be promptly and permanently placed in

a safe home where her needs are being met in her best interest.38 We

overrule Mother’s third issue.

                                 Conclusion

     We conclude that legally and factually sufficient evidence supports

the trial court’s endangerment and best-interest findings. For the

reasons explained above, the trial court’s judgment is

     AFFIRMED.

                                              _________________________
                                                   HOLLIS HORTON
                                                        Justice


Submitted September 20, 2022
Opinion Delivered November 17, 2022

Before Golemon, C.J., Kreger and Horton, JJ.




     38In   the Int. of J.O., 2017 Tex. App. LEXIS 5011, at *9.
                                      30